Citation Nr: 0105865	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from January 1959 to December 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In this regard, the veteran, through his newly appointed 
attorney, has requested assistance in developing the 
evidentiary record in light of the change in the law brought 
about by the enactment in November 2000 of the Veterans 
Claims Assistance Act of 2000.  Additional time to accomplish 
this development has also been requested.  (See attorney's 
letter of January 12, 2001).  The attorney has also only 
recently received a copy of the veteran's claims folder for 
his review.  See Board letter of February 8, 2001.)  In view 
of the foregoing, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Further, the record shows that the veteran has reported 
pertinent service psychiatric treatment, but the treating 
military psychiatrist, Dr. Edward L. Askren, III reports that 
he kept no written records at that time and therefore it is 
unlikely that any record of his treatment is available.  The 
veteran has also testified that his first postservice 
treatment was not until 1969.  However, since the case is 
being returned to the RO for consideration under the Veterans 
Claims Assistance Act of 2000, the Board is of the opinion 
that an attempt to obtain any pertinent service and 
postservice psychiatric treatment records should also be 
undertaken by the RO.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran, through his attorney, 
should be asked to furnish detailed 
information concerning his service 
psychiatric treatment to include his unit 
designation, dates of treatment, name of 
the service treating facility and any 
other pertinent information he can 
provide.  The RO should then make a 
concerted attempt through official 
channels to secure such treatment records 
identified by the veteran.  If such 
records are not available, then that 
should be so stated by the service 
department.  All records obtained should 
be added to the claims folder.  

2.  The veteran, through his attorney, 
should be asked if he can recall any 
treatment for or identification of a 
psychiatric disorder by competent medical 
authority between service discharge and 
1969, when postservice treatment is said 
to have begun.  If so, then these records 
should be obtained and added to the 
claims folder.  

3.  Dr. Edward L. Askren, III should be 
asked to comment on his recollection of 
his service treatment of the veteran many 
years ago without the aid of any clinical 
records or notes concerning said 
treatment.  Is his information based 
solely on memory alone or has he relied 
on the history of service treatment 
recently provided to him by the veteran?  
He should be asked to explain how he is 
able to recall this treatment in some 
detail, 40 years after the fact.  

4.  The veteran's attorney, Mr. Alan J. 
Nuta, Esq., 702 Russell Ave., Suite 300, 
Gaithersburg, MD 20877, should be asked 
if he has had sufficient time to review 
the copies of the veteran's records, 
which were recently furnished to him and 
if he has, whether he has any additional 
arguments or evidence to submit or if he 
requires any further VA assistance in his 
development of the veteran's claim.  

5.  When the above requested development 
is completed to the extent possible, the 
veteran's claims folder to include a copy 
of this remand should be furnished to an 
appropriate VA physician for review and 
an opinion as to whether it is at least 
as likely as not that the veteran's major 
depression had its onset in service.  If 
the reviewer feels that a current 
psychiatric examination would be 
beneficial in rendering the opinion, then 
such should be conducted.  The factors 
upon which the opinion is based must be 
indicated.  

6.  The RO must review the claims file to 
assure that the directives of this remand 
have been carried out and also that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

7.  If the benefit sought on appeal 
remains denied after adjudication, the 
appellant and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





